Case 20-20040-TPA   Doc 31   Filed 05/27/20 Entered 05/27/20 13:42:55   Desc Main
                             Document     Page 1 of 1

                                                                        FILED
                                                                        5/27/20 12:37 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - WDPA
